 

Case 2:18-cV-02643-AB Document 19-2 Filed 10/15/18 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

BRIGGS LAW OFFICE, LLC
Plaintiff, :
: CIVIL ACTION
v. :
STANTON S. KREMSKY; SSK MD, Inc., : DOCKET NO. 2:18-cv-02643-AB
Defendants, :

STANTON S. KR_EMSKY
Counterclaim Plaintiff,

V.

BRIGGS LAW OFFICE, LLC; NORMAN W. BRIGGS,
ESQU]RE
Counterclaim Defendants.

 

CERTIFICATE OF MERIT A_S TO DEFENDANT NORMAN W. BRIGGS, ESQ.

The undersigned counsel for Plaintiffs hereby verifies that the above-captioned action is
one in which Norrnan W. Briggs, Esq. has deviated from the acceptable professional standard of
care based on a review of the facts and circumstances of the case by an appropriate licensed
professional who has supplied a written statement that there exists a reasonable probability that
the care, skill or knowledge exercised or exhibited by this defendant in the treatment, practice or
work that is the subject of the Counterclaim, fell outside acceptable professional standards and
that such conduct was a cause in bringing about the harm.

The claim that this Defendant deviated from an acceptable professional standard is also
based on allegations that other licensed professionals for whom this defendant is responsible

deviated from an acceptable professional standard

 

DATE:

l‘“~>’i ZZJ¢<B

Case 2:18-cV-O2643-AB Document 19-2 Filed 10/15/18 Page 2 of 2

Respectfully Submitted,

Meyerson & O’Neill

627/aa n

" a€k A‘.’M€yerson'(#ls¢ios)
radley W. Moore (#325477)
1700 Market Street
Suite 3025
Philadelphia, PA 19103
(215) 972-1376

Attorneys for Defendants
Stanton S. Krernsky and SSK MD, lnc.

 

 

